In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-279 CR

____________________


TODDRICK LYONS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 92203




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Toddrick Lyons pled guilty to burglary of a
habitation.  The trial court found the evidence sufficient to find Lyons guilty, but deferred
further proceedings and placed Lyons on community supervision for seven years.  On May
18, 2006, the State filed a motion to revoke Lyons's unadjudicated community supervision.
Lyons pled "true" to two violations of the conditions of his community supervision.  The trial
court found that Lyons violated the conditions of his community supervision, found Lyons
guilty of burglary of a habitation, and assessed punishment at fifteen years of confinement.
	Lyons's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On March 8, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								     HOLLIS HORTON
									     Justice								
Submitted on July 2, 2007
Opinion Delivered September 5, 2007							
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.